                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 1 of 29




                           1 SABRINA L. SHADI, Bar No. 205405
                               VARTAN S. MADOYAN, Bar No. 279015
                           2 BAKER & HOSTETLER LLP
                               11601 Wilshire Boulevard, Suite 1400
                           3 Los Angeles, CA 90025-0509
                             Telephone: 310.820.8800
                           4 Facsimile:  310.820.8859
                             Emails: sshadi@bakerlaw.com
                           5         vmadoyan@bakerlaw.com
                           6 Attorneys for Defendants
                               SYSCO CORPORATION
                           7 and SYSCO SAN FRANCISCO, INC.

                           8

                           9                        UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF CALIFORNIA
                          10

                          11                                                  Case No. 3:16-cv-06723-JSC
B AKER & H OSTETLER LLP




                             HENRY HERNANDEZ, individually
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 and acting on behalf of a class of
                                                                              DEFENDANTS’ OPPOSITION TO
                          13 similarly situated employees,                    MOTION FOR CLASS
                                                                              CERTIFICATION
                          14               Plaintiff,
                                                                              Before the Honorable Jacqueline S.
                          15                                                  Corley
                                     vs.
                          16

                          17 SYSCO CORPORATION, a Delaware                    Hearing Date:   December 5, 2019
                             Corporation; SYSCO SAN                           Time:           9:00 a.m.
                          18 FRANCISCO, INC., a California                    Crtm:           F
                          19 Corporation; and DOES 1-50;
                                                                              [Filed concurrently with Evidentiary
                          20               Defendants.                        Objections; and Declaration of Vartan
                                                                              S. Madoyan]
                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
                                                                          i
                                 DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION; CASE NO. 3:16-cv-06723-JSC
                                        Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 2 of 29




                           1
                                                                       TABLE OF CONTENTS                                                  Page(s)

                           2 I.        INTRODUCTION .............................................................................................1
                           3 II.       FACTS SUPPORTING DENIAL OF CLASS CERTIFICATION ..................3
                           4           A. PLAINTIFF’S EMPLOYMENT WITH SYSCO SF .................................3
                           5           B. SYSCO SF’S RELEVANT POLICIES AND PRACTICES ......................4
                           6                            1.       MEAL AND REST BREAK AND TIMEKEEPING
                                                                 POLICIES ...........................................................................4
                           7
                                                        2.       ENCOURAGEMENT OF MEAL/REST BREAKS
                           8                                     AND ON-THE-CLOCK WORK .......................................6
                           9                            3.       SELECTORS’ JOB DUTIES AND
                                                                 EXPECTATIONS...............................................................8
                          10
                                                        4.       SELECTORS’ TESTIMONY ABOUT RELEVANT
                          11                                     POLICIES AND PRACTICES ..........................................9
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                                       C. PLAINTIFF’S ADMISSIONS ABOUT RELEVANT POLICIES
      L OS A NGELES




                          12
                                          AND PRACTICES....................................................................................11
                          13
                               III.   ANALYSIS......................................................................................................12
                          14
                                       A. PLAINTIFF FAILS TO MEET HIS BURDEN UNDER RULE 23 ........12
                          15
                                       B. PLAINTIFF FAILS TO ESTABLISH COMMONALITY OR
                          16              PREDOMINANCE ...................................................................................13
                          17                            1.       COMMONALITY AND PREDOMINANCE ARE
                                                                 LACKING FOR PLAINTIFF’S MEAL AND REST
                          18                                     BREAK CLAIMS.............................................................14
                          19                            2.       COMMONALITY AND PREDOMINANCE ARE
                                                                 LACKING FOR PLAINTIFF’S OFF-THE-CLOCK
                          20                                     CLAIM .............................................................................17
                          21                            3.       COMMONALITY AND PREDOMINANCE ARE
                                                                 LACKING FOR PLAINTIFF’S DERIVATIVE
                          22                                     CLAIMS ...........................................................................19
                          23           C. PLAINTIFF PROPOSES DEFECTIVE “FAIL-SAFE”
                                          SUBCLASSES ..........................................................................................21
                          24
                                       D. PLAINTIFF’S CLAIMS ARE NOT TYPICAL OF THE
                          25              PUTATIVE CLASS CLAIMS ASSERTED, AND HE IS NOT AN
                                          ADEQUATE CLASS REPRESENTATIVE ............................................22
                          26

                          27

                          28
                                                                                        i
                                   DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION; CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 3 of 29



                                     E. PLAINTIFF OFFERS NO EVIDENCE THAT SYSCO
                           1            CORPORATION EMPLOYED PLAINTIFF OR OTHER SYSCO
                                        SF EMPLOYEES ......................................................................................23
                           2
                               IV.   CONCLUSION................................................................................................24
                           3

                           4

                           5

                           6

                           7

                           8

                           9

                          10

                          11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28                                                         ii
                                                                  DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                    CASE NO. 3:16-cv-06723-JSC
                                        Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 4 of 29




                           1
                                                                     TABLE OF AUTHORITIES
                                                                                                                                             Page(s)
                           2
                               Cases
                           3

                           4 Brinker Rest. Corp. v. Superior Court,
                                   53 Cal. 4th 1004 (2012) ................................................................................13, 20
                           5
                               Brown v. Ticor Title Ins.,
                           6
                                  982 F.2d 386 (9th Cir. 1992) .............................................................................. 22
                           7
                               Ellis v. Costco Wholesale Corp.,
                           8      657 F.3d 970 (9th Cir. 2011) .............................................................................. 13
                           9
                             Evon v. Law Offices of Sidney Mickell,
                          10   688 F.3d 1015 (9th Cir. 2012) ............................................................................ 22
                          11 Gen. Tel. Co. of Sw. v. Falcon,
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                                   457 U.S. 147 (1982) ............................................................................................ 22
      L OS A NGELES




                          12

                          13 Hanon v. Dataprods. Corp.,
                                   976 F.2d 497 (9th Cir. 1992) .............................................................................. 22
                          14

                          15 Henson v. Fidelity Nat’l Financial Inc.,
                                   300 F.R.D. 413 (C.D. Cal. 2014) ........................................................................ 12
                          16
                               Kamar v. RadioShack Corp.,
                          17
                                 375 Fed. App’x 734 (9th Cir. 2010) ................................................................... 21
                          18
                               Maldonado v. Epsilon Plastics, Inc.,
                          19     22 Cal. App. 5th 1308 (2018) ............................................................................. 20
                          20
                             Mazza v. American Honda Motor Co., Inc.,
                          21   666 F.3d 581 (9th Cir. 2012) .............................................................................. 13
                          22 Naranjo v. Spectrum Security Services, Inc,

                          23       __ Cal.Rtpr.3d __, 2019 WL 4686516 (Sept. 26, 2019) ..............................19, 20
                          24 Wal-Mart Stores, Inc. v. Dukes,
                                   564 U.S. 338 (2011) ......................................................................................12, 13
                          25

                          26 Zarichny v. Complete Payment Recovery Servs.,
                                   80 F. Supp. 3d 610 (E.D. Pa. 2015) .................................................................... 21
                          27

                          28                                                             iii
                                                                      DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                        CASE NO. 3:16-cv-06723-JSC
                                        Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 5 of 29




                           1
                               Zinser v. Accufix Research Inst.,
                                  253 F.3d 1180 (9th Cir. 2001) ......................................................................12, 14
                           2
                               Statutes
                           3

                           4 California Labor Code Section 203 ................................................................... 19, 20

                           5 California Labor Code Section 226 ................................................................... 19, 20

                           6 Rules

                           7
                               Rule 23 of Federal Rules of Civil Procedure .................................................1, 12, 22
                           8

                           9

                          10

                          11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28                                                         iv
                                                                   DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                     CASE NO. 3:16-cv-06723-JSC
                                        Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 6 of 29




                           1   I.      INTRODUCTION
                           2            Class certification requires affirmative proof that Rule 23’s requirements have
                           3 been met. In this regard, Plaintiff Henry Hernandez’s (“Plaintiff”) Motion for Class

                           4 Certification (the “Motion”) fails on many fronts and offers insufficient evidence in

                           5 support of class certification.

                           6            The Motion is premised on a fundamental misunderstanding of the law and
                           7 misconstruction of relevant facts. Plaintiff apparently believes that because Sysco

                           8 San Francisco, Inc. (“Sysco SF”) has a standard for measuring warehouse employee

                           9 productivity and may discipline some employees who consistently underperform, it

                          10 necessarily follows that employees were not provided meal and rest breaks. Plaintiff

                          11 is mistaken. First, Plaintiff’s theory is disconnected from the applicable standard.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 California law does not require that employers “police” or ensure that breaks are

                          13 taken; only that breaks be provided. Second, Plaintiff’s theory is disconnected from

                          14 the facts. Sysco SF has maintained compliant meal and rest break and timekeeping

                          15 policies and practices, disciplines employees who fail to adhere to them, reminds

                          16 employees to take breaks, schedules breaks, uses a bell system to alert employees of

                          17 breaks, and announces breaks over intercom, all of which encourage taking breaks.

                          18 In fact, Sysco SF goes above and beyond the law by providing rest breaks which last

                          19 15 minutes instead of 10 minutes. If an employee chooses to skip or cut short a

                          20 break, or perform work off-the-clock, the employee’s choice does not result in a

                          21 legal violation, and such individual choice renders class treatment inappropriate.

                          22            Further, Sysco SF’s productivity standard for warehouse Selectors, which
                          23 seems to be the crux of Plaintiff’s Motion, is determined by the “average worker’s”

                          24 capabilities, and does not discourage breaks. As Selectors testified, the productivity

                          25 standard is not difficult to satisfy while taking meal and rest breaks, and the system

                          26 automatically accounts for and credits Selectors with their meal and rest break times,

                          27

                          28
                                                                            1
                                    DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION; CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 7 of 29




                           1 such that employees do not “get dinged” for taking their breaks and are encouraged

                           2 to take breaks.

                           3        Plaintiff offers no suggestion as to how his claims can be resolved based on
                           4 common, classwide evidence. Plaintiff offers no common, classwide evidence that

                           5 employees complained or made Sysco SF aware if they were skipping breaks. Nor

                           6 does Plaintiff offer common, classwide evidence that Sysco SF instructed or

                           7 suggested that employees should not take meal or rest breaks or that they should

                           8 work off-the-clock. The evidence points to the contrary—that Sysco SF took many

                           9 steps to provide breaks to employees and to record all time worked, and that

                          10 Selectors did not report any such issues to the company. At most, Plaintiff offers

                          11 that some Selectors skipped breaks or performed a minute of off-the-clock work, but
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 many others did not, and in order to determine why a given Selector did or did not

                          13 do so, individualized inquiries predominate over common ones. The bare common

                          14 questions do not have common answers, particularly given all the steps Sysco SF

                          15 takes to encourage meal and rest breaks.

                          16        Plaintiff’s admissions highlight the failures of his Motion. Plaintiff admits he:
                          17 (1) received the company’s policies and handbook; (2) is at fault for not reading the

                          18 handbook; (3) signed a meal break waiver; (4) had meal and rest breaks scheduled;

                          19 (5) took his 30-minute meal breaks a majority of the time; (6) was never told not to

                          20 take breaks; (7) never told anyone if he did not take the breaks provided to him; (8)

                          21 was aware that Sysco SF’s system for measuring productivity is programmed to

                          22 credit breaks; (9) had management help his productivity by rectifying lost time; (10)

                          23 would rather not take his breaks and just be there “standing and doing nothing. It’s

                          24 better to work”; and (11) would only do work, including picking up his equipment,

                          25 when he was on-the-clock and getting paid.

                          26        Accordingly, the Motion fails in light of Sysco SF’s compliant policies and
                          27 practices, encouragement of meal and rest breaks and recording time worked,

                          28                                            2
                                                          DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                            CASE NO. 3:16-cv-06723-JSC
                                       Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 8 of 29




                           1 Plaintiff’s admissions, and the failure to present common, classwide evidence. For

                           2 the reasons detailed below, Defendants respectfully request the Motion be denied.1

                           3   II.    FACTS SUPPORTING DENIAL OF CLASS CERTIFICATION
                           4          A.    Plaintiff’s Employment with Sysco SF
                           5          Sysco SF distributes food and related products to restaurants, health and
                           6 educational facilities, lodging establishments and other customers in the

                           7 foodservices industry. (Declaration of Jay Pangelinan (“Pangelinan Decl.”) ¶ 3).2

                           8 Sysco SF employs, among others, warehouse employees such as Selectors, who

                           9 work varying shifts—day and night shifts. (Id.). Selectors’ general job duties are to

                          10 “pick cases” by reviewing orders and scanning products as they move them around

                          11 the warehouse to prepare for customer deliveries. (Pangelinan Depo. at 27:14-16).
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12          Plaintiff worked as a Selector for Sysco SF for less than one year, from
                          13 approximately September 2015 to August 2016. (Plaintiff’s Declaration (“Decl.”)

                          14 ¶ 3). Plaintiff worked only the night shift. (Plaintiff’s Deposition (“Depo.”) at

                          15 30:16-17); Plaintiff’s Decl. ¶ 5).

                          16          Plaintiff’s employment with Sysco SF was terminated after he refused to show
                          17 up to work following a suspension for fighting and threatening his co-workers.

                          18 (Pangelinan Decl. ¶ 4, Exh. 1). Another Selector who worked with Plaintiff on the

                          19 night shift recalls that Plaintiff fought with co-workers, that co-workers did not like

                          20 him, that he was fired after getting into a physical altercation, and that he believes

                          21 Plaintiff “just has something against Sysco after this fight.” (Declaration of Ikuna

                          22 Maumalanga (“Maumalanga Decl.”) ¶ 4).

                          23

                          24
                             1
                               Plaintiff also presents no evidence that Sysco Corporation employed him or other putative class
                          25 members (warehouse Selectors). Therefore, there is no basis for Plaintiff’s class claims to proceed
                             against Sysco Corporation.
                          26 2
                               All declarations, deposition testimony, and exhibits cited in support of Defendants’ Opposition to
                          27 the Motion are filed concurrently as exhibits to the Declaration of Vartan Madoyan.

                          28                                                   3
                                                               DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                 CASE NO. 3:16-cv-06723-JSC
                                          Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 9 of 29




                           1             B.    Sysco SF’s Relevant Policies and Practices
                           2                    1. Meal and Rest Break and Timekeeping Policies
                           3             Sysco SF conducts new hire orientations when employees, like Plaintiff,
                           4 commence employment. At orientation, Sysco SF provides employees with the

                           5 employee handbook, meal and rest break policies, optional meal period waiver

                           6 forms, General House Rules, and other employment-related documents. (Pangelinan

                           7 Decl. ¶ 5; Plaintiff’s Depo. at 35:20 – 36:11, Exh. 31). Plaintiff initialed the new

                           8 hire orientation form confirming he received such documents. (Plaintiff’s Depo. at

                           9 35:20 – 38:3, Exh. 31).

                          10             The employee handbook during the relevant time, which Plaintiff
                          11 acknowledged receiving and took home with him,3 states in part:
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12              “Sysco San Francisco is committed to keeping accurate records of time and
                                           paying employees properly . . . .” (Section 4.0)
                          13
                                          “Sysco San Francisco uses time records to ensure that employees are paid
                          14               for all hours worked and in compliance with all applicable federal and state
                                           laws. Non-exempt (hourly) employees are required to use the Company’s
                          15               time clocks to accurately record their starting time, meal periods (out and
                                           back in) and end time.” (Section 4.01)
                          16
                                          “Time records are legal documents and must be treated as such. Falsifying
                          17               a time record will result in disciplinary action, up to and including
                                           termination of employment.” (Section 4.01).
                          18
                                          “The Company provides time and attendance processes/systems for
                          19               accurately recording time.” (Section 4.02).
                          20              “Rest and meal periods are scheduled by an employee’s supervisor to
                                           ensure the employee’s position and duties are covered if necessary. Sysco
                          21               San Francisco will not employ an employee for a work period of more than
                                           five hours per day without providing the employee with a meal period of
                          22               not less than thirty minutes, except that if the total work period per day of
                                           the employee is no more than six hours, the meal period may be waived by
                          23               mutual consent of both the Company and employee.” (Section 4.05).
                          24              “A second meal period of not less than thirty minutes will be provided if
                                           an employee works more than ten hours per day, except that if the total
                          25               hours worked is no more than 12 hours, the second meal period may be
                          26

                          27   3
                                   (Plaintiff’s Depo. at 38:18-21, 40:19-21, 43:20 – 44:12, Exhs, 16 and 32).
                          28                                                      4
                                                                  DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                    CASE NO. 3:16-cv-06723-JSC
                                         Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 10 of 29



                                            waived by mutual consent of the Company and employee only if the first
                           1                meal period was not waived.” (Section 4.05).
                           2              “Because employees are not on-duty during meal breaks, each employee
                                           must clock out at the beginning of his or her meal break and then clock
                           3               back in at the end of his or her meal break.” (Section 4.05).
                           4              “Sysco San Francisco authorizes and permits nonexempt employees to take
                                           a rest period that must, insofar as practicable, be taken in the middle of
                           5               each work period. The rest period is based on the total hours worked daily
                                           and must be at the minimum rate of a net ten consecutive minutes for each
                           6               four hour work period, or major fraction thereof. A rest period is not
                                           required for employees whose total daily work time is less than three and
                           7               one-half hours. The rest period is counted as time worked and therefore,
                                           employees are paid for such periods.” (Section 4.05).
                           8
                                          “Failure to comply with the Company’s meal and rest period rules may
                           9               lead to disciplinary action, up to discharge.” (Section 4.05).
                          10
                                         Sysco SF also has a stand-alone meal and rest break policy that further
                          11
B AKER & H OSTETLER LLP




                               outlines specific meal and rest break timing and other requirements consistent with
   A TTORNEYS AT L A W
      L OS A NGELES




                          12
                               California law. Plaintiff acknowledged receipt of this policy. (Plaintiff’s Depo. at
                          13
                               45:5 – 46:19, Exhs. 35-36).
                          14
                                         In addition, Sysco SF provides employees the option to waive meal breaks
                          15 consistent with California law, which Plaintiff admits was explained to him.

                          16 Plaintiff executed the waiver and agreed to waive his meal breaks as permitted bey

                          17 law. (Plaintiff’s Depo. 48:13 – 49:18, Exhs. 37-38).

                          18             Further, Sysco SF’s warehouse Selectors, including Plaintiff, were members
                          19 of a union after completing a 1,000 hour probationary period of employment. Under

                          20 the union collective bargaining agreement, Selectors were authorized and permitted

                          21 to take 15-minute rest breaks rather than 10-minute breaks. (Plaintiff’s Depo. at

                          22 31:21-23, 54:9-21). They are also provided an additional rest break when working

                          23 overtime. (Pangelinan Decl. ¶ 6, Exh. 2).

                          24             Finally, Sysco SF also maintained General House Rules, which Plaintiff
                          25 received and acknowledged,4 regarding discipline for, among other things:

                          26

                          27   4
                                   (Plaintiff’s Depo. at 50:4-21, Exhs. 39-40).
                          28                                                      5
                                                                  DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                    CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 11 of 29



                                     “Dishonesty and/or theft including but not limited to falsification of
                           1          payroll records.” (Section 1-4).
                           2         “Threatening, intimidating or interfering with employees, customers or
                                      other persons at any time, including fighting inside the warehouse or on, or
                           3          while in control of the Employer’s property.” (Section 1-6).
                           4               2. Encouragement of Meal/Rest Breaks and On-the-Clock Work
                           5        Sysco SF encourages Selectors to take meal and rest breaks in several ways.
                           6 First, it provides them many documents and information about meal and rest breaks,

                           7 as detailed above. Second, Sysco SF schedules night-shift Selectors’ meal and rest

                           8 breaks, and posts these schedules at the employee time clocks, lunchroom, and

                           9 warehouse offices. (Pangelinan Depo. 93:13 – 95:20). The posted schedule

                          10 provides night-shift Selectors a 15-minute rest break after 2.5 hours of work, a 30-

                          11 minute meal break after 4.5 hours of work, another 15-minute rest break after 6.5
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12 hours of work, and then another break when they work overtime. (Id. at 105:18 –
      L OS A NGELES




                          13 107:15, Exh. 17; Declaration of Caira Jacobs (“Jacobs Decl.”) ¶ 6). Selectors are in

                          14 a probationary period for the first 1,000 hours of employment, and probationary

                          15 Selectors are provided different break times set forth on the schedule. (Id.) As for

                          16 day shift selectors, the process is different because their break schedules are not

                          17 posted, but their meal and rest breaks are every 2 - 2.5 hours. (Jacobs Decl. ¶ 9).

                          18        Third, Sysco SF encourages and reminds employees to take breaks via a bell
                          19 system whereby a loud bell goes off to alert employees to take their meal and rest

                          20 breaks. (Pangelinan Depo. at 94:16-19, 95:21-24, 117:4 – 118:1). Supervisors also

                          21 announce over intercom when it is time to take meal and rest breaks. (Id. at 119:9-

                          22 22; Declaration of Austin Jones (“Jones Decl.”) ¶ 7). In addition, supervisors and

                          23 managers periodically remind Selectors of their meal and rest breaks. (Pangelinan

                          24 Decl. ¶ 8, Jacobs Decl. ¶¶ 10, 13; Jones Decl. ¶¶ 5, 8-9.)

                          25        Fourth, Selectors are reminded and encouraged to take meal and rest breaks
                          26 during employee meetings (called Start-Up Meetings) which happen several days

                          27

                          28                                             6
                                                          DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                            CASE NO. 3:16-cv-06723-JSC
                                    Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 12 of 29




                           1 per week. (Pangelinan Depo. at 141:19 – 146:9, Exhs. 19-20). There are written

                           2 agendas of topics for these start-up meetings, which include:

                           3         “Associates must take breaks and lunches at scheduled times.” (10/21/13
                                      and 12/8/13 Start-Up Meetings).
                           4
                                     “Associates are required to take a 30 minute lunch.” (10/21/13 and
                           5          12/8/13 Start-Up Meetings).
                           6         “People are taking Long Lunches and Long Breaks. Only making the shift
                                      longer.” (2/16/15 Start-Up Meeting).
                           7
                                     “All employee[s] need to follow the schedule break and lunch. Failure to
                           8          follow will result to disciplinary action.” (8/25/16, 9/7/16, 9/13/16, and
                                      11/23/16 Start-Up Meetings).
                           9
                                     Reminders of the schedule for meal and rest breaks. (8/25/16, 9/7/16,
                          10          9/13/16, and 11/23/16 Start-Up Meetings).
                          11 (Id.; see also Pangelinan Decl. ¶ 8, Exh. 3; Jones Decl. ¶¶ 4-5)
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12        Fifth, Managers and supervisors do not interrupt meal or rest breaks. (Jacobs
                          13 Decl. ¶ 11). And Sysco SF also encourages employees to take their breaks, and

                          14 prohibits work off-the-clock, by disciplining employees who do not follow Sysco

                          15 SF’s policies, including discipline for off-the-clock work and write-ups for not

                          16 adhering to meal and rest break schedules. (Pangelinan Decl. ¶ 9, Exh. 4; Jacobs

                          17 Decl. ¶ 14; Jones Decl. ¶ 16).

                          18        Finally, Sysco SF provides timekeeping exception forms for employees to
                          19 complete by-hand if they were unable to or forgot to use the time clock for any

                          20 reason, to ensure that all hours worked are paid. (Jacobs Decl. ¶ 21). Plaintiff, for

                          21 example, completed almost 50 such forms during his short tenure with Sysco SF,

                          22 self-reporting that he took timely meal breaks and recording all hours that he

                          23 worked. (Plaintiff’s Depo. at 70:13 – 71:6, Exh. 41). Plaintiff’s manager noted that

                          24 Selectors have mis-used exception forms by hiding times when they show up late to

                          25 work or leave early, and have been disciplined for such reasons. (Jacobs Decl. ¶ 21).

                          26 Plaintiff’s manager found it odd and suspicious that Plaintiff had so many exception

                          27 forms completed in such a short time. (Id. ¶ 22).

                          28                                            7
                                                          DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                            CASE NO. 3:16-cv-06723-JSC
                                    Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 13 of 29




                           1        As can be reasonably expected in light of these policies and practices,
                           2 Selectors (both day shift and night shift) have not suggested or complained of, or

                           3 reported issues regarding, their meal and rest breaks or off-the-clock work. (Jacobs

                           4 Decl. ¶¶ 13, 18; Jones Decl. ¶¶ 8, 14; Pangelinan Decl. ¶ 15).

                           5               3. Selectors’ Job Duties and Expectations
                           6        Selectors’ job duties are to “pick cases” in a timely manner. (Pangelinan
                           7 Depo. at 27:14-16). Selectors wear devices on their arms (referred to as SWMS

                           8 devices), which are used to review orders and scan products as they move them

                           9 around the warehouse to prepare for customer deliveries. (Pangelinan Decl. ¶ 10).

                          10        At the beginning of their shifts, Selectors must clock-in to work, and then pick
                          11 up a pallet jack and their SWMS device. (Id.). Selectors must clock-out and in for
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12 meal breaks, and must also complete all work, including putting away their work
      L OS A NGELES




                          13 equipment, before they clock-out and go home. (Id.). Sysco SF allots 12 minutes

                          14 for night shift Selectors (and 7 minutes for day shift) to complete preparatory work,

                          15 and 5 minutes to put away their equipment at the end of the day, which is on-the-

                          16 clock and paid time. (Id.; see also Pangelinan Depo. 108:19 – 109:5, 112:12-14;

                          17 Jacobs Decl. ¶ 20).

                          18        Sysco SF utilizes a system engineered based on labor standards which
                          19 determines a goal time for each batch of orders that Selectors pick. (Pangelinan

                          20 Decl.. ¶¶ 11-14; Jacobs Decl. ¶¶ 15-18; Jones Decl. ¶¶ 10-15). The goal time is set

                          21 based on how long it would take the average worker to complete the given order.

                          22 (Id.). In addition, meal and rest breaks are automatically programed into the system,

                          23 and the system automatically credits employees with that time as it relates to their

                          24 goal time. (Id.; see also Plaintiff’s Depo. at 77:23 – 78:4, 80:23 – 81:3). This

                          25 encourages employees to take their breaks without fear of negatively impacting their

                          26 job performance or job expectations. (Pangelinan Decl.. ¶¶ 11-14; Jacobs Decl.

                          27 ¶¶ 15-18; Jones Decl. ¶¶ 10-15).

                          28                                            8
                                                          DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                            CASE NO. 3:16-cv-06723-JSC
                                    Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 14 of 29




                           1        If Selectors perform at the average level, they are deemed to be 100%
                           2 efficient. (Id.) Sysco SF’s expectation is that Selectors perform at this average level

                           3 on a weekly basis. (Id.) However, there is no such expectation for Probationary

                           4 Selectors. Probationary Selectors are not provided a percentage until after about 4

                           5 weeks into the job, at which point they are expected to be performing at a 50% level,

                           6 and that goes up by 5% every week. (Id.) If Selectors are below average for a given

                           7 week, supervisors coach and assist them to improve their performance levels. (Id.).

                           8 Selectors are not disciplined or provided written warnings unless they consistently

                           9 perform below average over time. (Id.). If Selectors perform above the average

                          10 level, their efficiency can exceed 100% and they are provided additional pay if they

                          11 perform above average in a given week. (Id.).
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12        Similar to meal and rest breaks, Selectors also have other time for which they
                          13 are automatically credited with respect to the 100% average. For example, the 12

                          14 minutes allotted for night shift Selectors (and 7 minutes for day shift) to complete

                          15 preparatory work, and 5 minutes to put away their equipment at the end of the day, is

                          16 credited to the 100% expectation. (Pangelinan Depo. 108:19 – 109:5, 112:12-14;

                          17 Pangelinan Decl. ¶ 10; Jacobs Decl. ¶ 20; Jones Decl. ¶ 16). Similarly, Selectors can

                          18 enter a code for “Indirect” time for anything related to delays, downtime, trainings,

                          19 meetings, clean-up, or other work unrelated to fulfilling orders. (Pangelinan Decl. ¶

                          20 12; Jacobs Decl. ¶ 17; Jones Decl. ¶ 12).

                          21        An analysis of a random sampling of Selectors’ SWMS scanning times over a
                          22 dozen different days in 2016, 2017, and 2018 shows that almost 94% of Selectors

                          23 had at least 2 gaps between scans lasting 10 minutes or more during their workday,

                          24 86% had at least 3 such gaps, and 77% had at least 4 such gaps. (Declaration of Kris

                          25 Hoffman ¶ 5).

                          26               4. Selectors’ Testimony About Relevant Policies and Practices
                          27        Selectors’ testimony supports Sysco SF’s compliant meal and rest break and
                          28                                             9
                                                          DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                            CASE NO. 3:16-cv-06723-JSC
                                         Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 15 of 29




                           1 timekeeping policies and practices, and encouragement to follow such policies and

                           2 practices.

                           3             For example, Selectors testified that5:
                           4                 They take their scheduled meal and/or rest breaks, including second
                                              meal breaks if they work over 10 hours. (Castellano Decl. ¶ 5; Keo
                           5                  Decl. ¶¶ 4-6; Fajardo Decl. ¶ 3; Loya Decl. ¶¶ 3-4; Maumalanga Decl.
                                              ¶¶ 2, 5; Ramirez Decl. ¶ 5; Titus Decl. ¶¶ 3-5; Woods Decl. ¶¶ 4-6).
                           6
                                             Some take even longer breaks than they are supposed to. (Castellano
                           7                  ¶ 5).
                           8                 If they ever did not take a meal and/or rest break, it was because they
                                              choose on their own not to do so. (Fajardo Decl. ¶ 5; Keo Decl. ¶ 4;
                           9                  Ramirez Decl. ¶¶ 6-7).
                          10                 They are reminded to take meal and rest breaks by their managers,
                                              through schedules, the bell system, and/or announcements by
                          11                  supervisors over the intercom. (Castellano Decl. ¶¶ 4, 6; Fajardo Decl.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                                              ¶¶ 3, 5; Keo Decl. ¶¶ 3-5; Loya Decl. ¶¶ 3, 4, 7; Maumalanga Decl. ¶ 8;
      L OS A NGELES




                          12                  Ramirez Decl. ¶ 3; Titus Decl. ¶¶ 3, 5; Woods Decl. ¶ 3).
                          13                 They have not been interrupted during meal and rest breaks.
                                              (Castellano Decl. ¶ 7; Fajardo Decl. ¶¶ 4, 6; Keo Decl. ¶ 6;
                          14                  Maumalanga Decl. ¶ 7; Woods Decl. ¶ 4).
                          15                 No one has ever told them or suggested that they should skip or cut
                                              short a meal or rest break, or perform work off the clock. (Castellano
                          16                  Decl. ¶¶ 7, 9; Keo Decl. ¶ 7; Loya Decl. ¶ 7; Ramirez Decl. ¶ 10; Titus
                                              Decl. ¶¶ 6, 9; Woods Decl. ¶ 7).
                          17
                                             The 100% average standard is easy to satisfy – and in many cases
                          18                  surpass – while still taking all meal and rest breaks. (Castellano Decl.
                                              ¶ 8; Loya Decl. ¶ 4-5; Maumalanga Decl. ¶¶ 5-6; Ramirez Decl. ¶¶ 8-9;
                          19                  Titus Decl. ¶ 7;
                          20                 They have not performed any work before clocking in or after clocking
                                              out for the day. (Keo Decl. ¶ 7; Titus Decl. ¶ 8; Woods Decl. ¶ 7).
                          21
                                             They clock in before picking up their pallet jack and other work
                          22                  equipment, which only takes a couple of minutes. (Loya Decl. ¶ 6;
                                              Maumalanga Decl. ¶ 9; Titus Decl. ¶ 8).
                          23
                                             They have reviewed their paychecks, and their pay and hours have
                          24                  always appeared accurate. (Keo Decl. ¶ 8; Maumalanga Decl. ¶ 10;
                                              Woods Decl. ¶ 8).
                          25

                          26
                               5
                          27       Each declaration referred to here is filed concurrently with Defendants’ Opposition.

                          28                                                     10
                                                                  DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                    CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 16 of 29



                                            They recall working with Plaintiff and that he fought with co-workers,
                           1                 people did not like him, he was fired after getting into a physical
                                             altercation, and they believe he “just has something against Sysco after
                           2                 this fight.” (Maumalanga Decl. ¶ 4).
                           3
                                      Further, a night shift supervisor who did Selecting work for 3 days to be able
                           4
                               to “stand in the shoes” of a Selector, also said that the 100% average standard is easy
                           5
                               to satisfy (and well-surpass) while still taking all breaks. (Jones Decl. ¶ 13).
                           6
                                      C.     Plaintiff’s Admissions about Relevant Policies and Practices
                           7          Plaintiff makes several admissions that cut against his own claims. Plaintiff
                           8 admits that he would punch-in first when getting to work and be on-the-clock before

                           9 getting his work equipment. (Plaintiff’s Depo. at 73:24 – 74:19). Plaintiff also

                          10 admits that although he received the company’s handbook, took the handbook home,

                          11 and acknowledged he was expected to read it and familiarize himself with the
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 material, he did not actually read the handbook. (Plaintiff’s Depo. at 38:18-21.

                          13 39:12-16, Exh. 32). Plaintiff admits he is at fault for not reading it. (Id. at 41:18 –

                          14 42:2).

                          15          Further, Plaintiff admits that he had a meal and rest break schedule which he
                          16 was required to follow, and that he took his 30-minute meal breaks “the majority of

                          17 the time.” (Id. at 77:2-12, 88:12-24). Plaintiff admits that nobody ever told him he

                          18 should skip or work during breaks, and that he never told anyone that he worked

                          19 during some breaks. (Id. at 57:22-24, 61:8-10, 91:21-22). Instead, Plaintiff stated

                          20 that he would rather work than take a break “just being there, standing, and doing

                          21 nothing. It’s better to work.” (Id. at 92:12-19.)

                          22          Plaintiff admits that he never complained to management or Human
                          23 Resources (HR) that he felt the goal time for a given order was not sufficient. (Id. at

                          24 66:15-19). In fact, Plaintiff was aware that Sysco SF’s productivity system accounts

                          25 for breaks, and he had management positively adjust his productivity at times by

                          26

                          27

                          28                                              11
                                                             DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                               CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 17 of 29




                           1 rectifying time he lost due to issues with labels or dropping pallets of food on the

                           2 floor. (Id. at 77:23 – 78:4, 80:23 – 81:3, 81:24 – 82:13).

                           3          Plaintiff’s declaration (filed with Plaintiff’s Motion) contradicts some
                           4 additional admissions he made at his deposition. Plaintiff’s declaration states that he

                           5 would keep his scanning device on during his meal breaks, and that he never

                           6 received a second meal break. (Plaintiff’s Decl. ¶¶ 12-13). Yet, at his deposition,

                           7 Plaintiff admitted that he “would take off” his scanning equipment during his meal

                           8 breaks, and admitted he sometimes took the second meal breaks that were provided

                           9 to him. (Plaintiff’s Depo. at 77:19-22, 96:3-8).

                          10          Finally, Plaintiff (who only worked the night shift) admits that he does not
                          11 know how Selectors on the day shift spent their day or what they did at work. (Id. at
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 61:25 – 62:2).

                          13   III.   ANALYSIS
                          14          A. Plaintiff Fails to Meet His Burden Under Rule 23
                          15          Plaintiff bears a heavy burden to prove that each and every element of Rule 23
                          16 is established. Zinser v. Accufix Research Inst., 253 F.3d 1180, 1186 (9th Cir.

                          17 2001). “A party seeking class certification must affirmatively demonstrate his

                          18 compliance with the Rule -- that is, he must be prepared to prove that there are in

                          19 fact sufficiently numerous parties, common questions of law or fact, etc.” Wal-Mart

                          20 Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (emphasis in original).

                          21          The burden imposed upon Plaintiff by Dukes is substantial and cannot be met
                          22 by simply producing some evidence to support certification; Plaintiff's evidence

                          23 must be “persuasive.” Henson v. Fidelity Nat'l Financial Inc., 300 F.R.D. 413, 417

                          24 (C.D. Cal. 2014). Contrary to Plaintiff’s assertion (based generally on decisions

                          25 from courts outside California), that class certification is liberally granted and that

                          26 courts assume the substantive allegations are true, the Ninth Circuit has held that the

                          27 Court has a “duty to conduct a ‘rigorous analysis’” and is “charged with ‘judging the

                          28                                              12
                                                            DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                              CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 18 of 29




                           1 persuasiveness of the evidence presented.’” Ellis v. Costco Wholesale Corp., 657

                           2 F.3d 970, 982 (9th Cir. 2011)). As detailed below, Plaintiff fails to meet his heavy

                           3 burdens under Rule 23.

                           4         B.   Plaintiff Fails to Establish Commonality or Predominance
                           5         The California Supreme Court detailed, in Brinker, that employers do not
                           6 need to police meal and rest breaks to ensure that employees take their breaks.

                           7 Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th 1004, 1040-41 (2012).

                           8 Employers must simply provide employees with a meal break and authorize them to

                           9 take rest breaks. However, as Plaintiff would have it, simply asking whether

                          10 employees “received proper rest breaks” or “received proper meal periods” is

                          11 sufficient to establish commonality and predominance. (Motion at 11:11-17.) It is
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 not enough for Plaintiff simply to ask such questions. Plaintiff must establish, with

                          13 persuasive evidence, that the questions he poses can “generate common answers”

                          14 that are “apt to drive the resolution of the litigation,” such that common answers

                          15 predominate over individualized issues. Mazza v. American Honda Motor Co., Inc.,

                          16 666 F.3d 581, 588-89 (9th Cir. 2012), quoting Wal-Mart Stores, Inc. v. Dukes, 564

                          17 U.S. 338, 350 (2011). Commonality requires that claims must depend upon a

                          18 “common contention such that determination of its truth or falsity will resolve an

                          19 issue that is central to the validity of each [claim] in one stroke.” Id. (internal

                          20 quotations omitted).

                          21         Here, commonality and predominance are lacking. Given Sysco SF’s
                          22 compliant policies and practices detailed above, an employee who elects to skip a

                          23 break, cut a break short, or work off-the-clock – whether to increase their

                          24 productivity or for some other reason – does so as a matter of personal choice. This

                          25 exercise of personal choice does not result in a legal violation, and necessarily

                          26 demands that individualized issues, rather than common, classwide issues,

                          27 predominate. When individual issues predominate, as is the case here, the Ninth

                          28                                             13
                                                           DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                             CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 19 of 29




                           1 Circuit holds that “the economy and efficiency of class action treatment are lost and

                           2 the need for judicial supervision and the risk of confusion are magnified.” Zinser v.

                           3 Accufix Research Inst., 253 F.3d 1180, 1189 (9th Cir. 2001)).

                           4               1. Commonality and Predominance are Lacking for Plaintiff’s Meal
                                              and Rest Break Claims
                           5
                                     The evidence shows that Plaintiff’s theories of liability are just that—theories
                           6
                               which are disconnected from the facts and from the applicable legal standards.
                           7
                               Plaintiff presents no common method of proof to show a uniform policy or
                           8
                               companywide practice to not provide Selectors meal or rest breaks, nor can Plaintiff
                           9
                               do so. The evidence shows that Sysco SF’s policies were compliant, and that it took
                          10
                               several measures to ensure that its practices were consistent with those compliant
                          11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                               policies. Sysco SF had systems in place to ensure that compliant meal and rest
      L OS A NGELES




                          12
                               breaks were provided, including scheduling such breaks and engineering its
                          13
                               productivity system to account for time for meal and rest breaks. (Pangelinan Depo.
                          14
                               at 93:13 – 95:20, 105:18 – 107:15, Exh. 17; Plaintiff’s Depo. at 77:23 – 78:4, 80:23
                          15
                               – 81:3; Pangelinan Decl. ¶¶ 11-14; Jacobs Decl. ¶¶ 15-18; Jones Decl. ¶¶ 10-15).
                          16
                                     In addition, Sysco SF goes above and beyond, by providing 15-minute rather
                          17
                               than 10-minute rest breaks, and by alerting employees either through a loud bell
                          18
                               system or over intercom to take their meal and rest breaks. Sysco SF also reminds
                          19
                               employees to take their breaks during Start-Up meetings and other periodic
                          20
                               reminders from managers or supervisors throughout the week. Finally, as detailed
                          21
                               above, Sysco SF disciplines and writes-up employees who fail to adhere to its
                          22
                               compliant policies and practices.
                          23
                                     Plaintiff’s Motion is largely premised on the notion that Sysco SF’s
                          24
                               productivity system discouraged breaks because employees’ time would be idle and
                          25
                               lower their productivity. However, this theory is not supported by the evidence, and
                          26
                               does not generate common answers. The goal time for a given order within Sysco
                          27

                          28                                            14
                                                           DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                             CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 20 of 29




                           1 SF’s systems is set based on how long it would take the average worker to complete

                           2 it. (Pangelinan Decl. ¶¶ 11-14; Jacobs Decl. ¶¶ 15-18; Jones Decl. ¶¶ 10-15). A

                           3 100% efficiency standard is not unrealistic; if Selectors perform at the average level,

                           4 they are deemed to be 100% efficient. (Id.). In addition, meal and rest breaks are

                           5 programed in the system such that the goal time accounts for employees taking all of

                           6 their meal and rest breaks. (Id.). Plaintiff himself was aware that Sysco SF’s

                           7 productivity system accounts for breaks and has had management boost his

                           8 productivity by rectifying lost time (for issues unrelated to breaks). (Plaintiff’s

                           9 Depo. at 77:23 – 78:4, 80:23 – 81:3, 81:24 – 82:13).6 Many Selectors found it easy

                          10 to meet these standards and still take their meal and rest breaks. (Castellano Decl.

                          11 ¶ 8; Loya Decl. ¶ 4-5; Maumalanga Decl. ¶¶ 5-6; Ramirez Decl. ¶¶ 8-9; Titus Decl.
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 ¶ 7). Others sometimes skipped breaks and testified it was their own voluntarily

                          13 choice and/or admitted that no one ever encouraged them to skip breaks. (Castellano

                          14 Decl. ¶ 7; Fajardo Decl. ¶¶ 4-6; Keo Decl. ¶¶ 4, 7; Loya Decl. ¶ 7; Ramirez Decl.

                          15 ¶¶ 6-7, 10; Titus Decl. ¶¶ 6, 9; Woods Decl. ¶ 7).

                          16         Sysco SF took many measures to encourage Selectors to take their breaks and
                          17 ensure that breaks do not negatively impact job performance or job expectations.

                          18 Plaintiff’s own testimony proves that classwide commonality and predominance are

                          19 lacking, and that individual choices regarding taking breaks predominate. Plaintiff

                          20 testified that he took “a majority” of his first meal breaks and some second meal

                          21 breaks. (Plaintiff’s Depo at 96:3-8). Further, Plaintiff admits that he never told

                          22 anyone that he would work during some of his breaks. (Id. at 57:22-24, 61:8-10,

                          23 91:21-22). Plaintiff also testified that he was never told to skip breaks or perform

                          24 work during breaks. (Id.) Instead, Plaintiff testified that he would rather work than

                          25

                          26
                             6
                               In addition, Plaintiff admits he never complained to management or Human Resources that he
                          27 felt the goal time for a given order was not sufficient. (Id. at 66:15-19).

                          28                                                15
                                                             DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                               CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 21 of 29




                           1 take a break “just being there, standing, and doing nothing. It’s better to work.” (Id.

                           2 at 92:12-19.)

                           3         Rather than establishing, with persuasive evidence, that common, classwide
                           4 issues exist and predominate, Selectors’ testimony and Plaintiff’s own testimony

                           5 regarding his personal preferences establish that individual choices predominate,

                           6 rendering class treatment impossible. If an employee chooses to skip or cut short a

                           7 break, whether to increase their productivity or for some other reason, the

                           8 employee’s choice does not result in a legal violation, and such employee choice

                           9 necessitates that individualized issues, rather than common classwide issues,

                          10 predominate over the case. An analysis of a random sampling of Selectors’ SWMS

                          11 scanning times over a dozen different days in 2016, 2017, and 2018 shows that
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 nearly all of them had the ability to take rest breaks. Almost 94% of Selectors had at

                          13 least 2 gaps between scans lasting 10 minutes or more during their workday, 86%

                          14 had at least 3 such gaps, and 77% had at least 4 such gaps. (Declaration of Kris

                          15 Hoffman ¶ 5).

                          16         Moreover, the putative class member declarations submitted by Plaintiff are
                          17 defective,7 boilerplate, and demonstrate the following:

                          18          Some of Plaintiff’s declarants testified that they were required to take meal
                                       breaks and did take all of their meal breaks; others do not raise any issues
                          19           related to their meal breaks. (Declarations of Eladio Lagunes, Enrique
                                       Sanchez).
                          20
                                      One of Plaintiff’s declarants does not raise any issues related to his rest
                          21           breaks. (Declaration of Armando Tejero).
                          22          A majority of Plaintiff’s declarants fail to say that they informed any
                                       manager, supervisor, or HR if they did not take a meal break, and/or do not
                          23           say that they were ever instructed not to take a meal break. (Declarations
                                       of Jaime Campos, Adrian Coye, Abe Hodnett, Michael Johnson, Eladio
                          24

                          25

                          26   7
                               Defendants submit, concurrently with their Opposition to the Motion, evidentiary objections to
                          27 the declarations submitted by Plaintiff.

                          28                                                 16
                                                              DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                CASE NO. 3:16-cv-06723-JSC
                                         Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 22 of 29



                                            Lagunes, Aaron Lanzarin, Julio Ramos, Nicholas Salaam, Enrique
                           1                Sanchez, Armando Tejero).
                           2              A majority of Plaintiff’s declarants fail to say that they told any manager,
                                           supervisor, or HR if they did not take a rest break, and/or do not say that
                           3               they were ever instructed not to take a rest break. (Declarations of Jaime
                                           Campos, Adrian Coye, Abe Hodnett, Michael Johnson, Eladio Lagunes,
                           4               Aaron Lanzarin, Julio Ramos, Nicholas Salaam, Enrique Sanchez,
                                           Armando Tejero).
                           5

                           6             Plaintiff cherry-picks boilerplate declarations all from Selectors who quit or
                                                        8
                           7 whose jobs were terminated, and thus as a natural tendency may have negative

                           8
                               feelings against Sysco SF, but these declarations still reinforce the lack of common

                           9
                               and predominate classwide evidence.

                          10
                                         Finally, since Plaintiff worked exclusively on the night-shift, as did all other

                          11
                               Selectors for whom he submitted declarations, Plaintiff has no evidence to support
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                               commonality related to day-shift Selectors. Commonality is lacking with respect to
      L OS A NGELES




                          12

                          13
                               Probationary Selectors as well, who are not even subject to the 100% average

                          14
                               worker standard that is the focus of Plaintiff’s Motion. (Pangelinan Decl.. ¶¶ 11-14;

                          15
                               Jacobs Decl. ¶¶ 16).

                          16
                                         For all of these reasons, commonality and predominance are lacking for

                          17
                               Plaintiff’s meal and rest break claims.

                          18
                                                2. Commonality and Predominance are Lacking for Plaintiff’s Off-the-
                                                   Clock Claim
                          19
                                         Classwide commonality and predominance are also lacking for Plaintiff’s off-
                          20
                               the-clock claim. Plaintiff presents no common method of proof to show a uniform
                          21
                               policy or companywide practice to permit Selectors to work-off-the-clock, nor can
                          22
                               Plaintiff do so. The evidence shows that Sysco SF’s timekeeping policies are
                          23
                               compliant and subject Selectors to discipline for failure to record all time worked.
                          24
                               Sysco SF took several measures to ensure that its practices were consistent with its
                          25

                          26
                               8
                          27       The former employee status of Plaintiff’s declarants is evident from the face of the declarations.

                          28                                                      17
                                                                  DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                    CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 23 of 29




                           1 compliant policies. For example, SF does discipline employees if it finds that they

                           2 worked off-the-clock. (Pangelinan Decl. ¶ 9, Exh. 4). Sysco SF also provides

                           3 timekeeping exception forms for employees to complete by hand if they were unable

                           4 to or forgot to use the time clock for any reason, to ensure that all hours worked are

                           5 paid. Plaintiff, for example, completed almost 50 such forms during his short tenure

                           6 with Sysco SF, self-reporting that he is recording all hours that he worked in order to

                           7 be paid (and self-reporting his meal break times). (Plaintiff’s Depo. at 70:13 – 71:6,

                           8 Exh. 41).9

                           9          Further, at the beginning of their shifts, Selectors must clock-in to work, and
                          10 then pick up a pallet jack and their SWMS device, as detailed above. Selectors must

                          11 clock-out and in for meal breaks, and must also complete all work, including putting
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 away their work equipment, before they clock-out and go home. Sysco SF allots 12

                          13 minutes for Selectors to complete preparatory work, and 5 minutes to put away their

                          14 equipment at the end of the day, which is on-the-clock and paid time. (Pangelinan

                          15 Depo. 108:19 – 109:5, 112:12-14).

                          16          Plaintiff’s own admissions highlight the lack of commonality and why
                          17 individualized issues predominate as to his off-the-clock claim. Plaintiff, for

                          18 example, admits that he would punch-in first when getting to work and be on-the-

                          19 clock before getting his work equipment. (Plaintiff’s Depo. at 73:24 – 74:19). Thus,

                          20 although Plaintiff’s Motion argues that Selectors perform such work-related tasks

                          21 prior to clocking-in, Plaintiff’s own testimony demonstrates that he did not engage

                          22 in conduct that would support such a claim, let alone have the ability to represent

                          23 other Selectors through common, classwide proof.

                          24

                          25   9
                               Plaintiff’s manager noted that Selectors have mis-used exception forms by hiding times when
                             they show up late to work or leave early, and have been disciplined for such reasons. (Jacobs
                          26
                             Decl. ¶ 21). Plaintiff’s manager found it odd and suspicious that Plaintiff had so many exception
                          27 forms completed in such a short time. (Id. ¶ 22).

                          28                                                  18
                                                              DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                                CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 24 of 29




                           1         Further, other putative class members testified that they record all the time
                           2 they work and/or are provided sufficient time to grab and put-away their equipment

                           3 at the beginning and end of their shifts, while they are on-the-clock. (Keo Decl. ¶ 7;

                           4 Loya Decl. ¶ 6; Maumalanga Decl. ¶ 9; Titus Decl. ¶ 8; Woods Decl. ¶ 7). Others

                           5 also testified that no one ever instructed them or permitted them to work off-the-

                           6 clock or through breaks. (Castellano Decl. ¶¶ 7, 9; Keo Decl. ¶ 7; Loya Decl. ¶ 7;

                           7 Ramirez Decl. ¶ 10; Titus Decl. ¶¶ 6, 9; Woods Decl. ¶ 7).

                           8         There is no evidence of any common answers to supposedly common
                           9 questions posed by Plaintiff. Rather, individualized inquiries would predominate as

                          10 the Court attempts to determine whether a Selector worked off the clock because it

                          11 was required or not. For all of these reasons, commonality and predominance are
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 lacking for Plaintiff’s off-the-clock claims.

                          13                3. Commonality and Predominance are Lacking for Plaintiff’s
                                               Derivative Claims
                          14
                                     Plaintiff seeks to certify what he refers to as derivative claims for failure to
                          15
                               timely pay final wages under California Labor Code Section 203 and for failure to
                          16
                               provide accurate wage statements under California Labor Code Section 226. Since
                          17
                               these claims are derivative, they lack commonality and predominance for the same
                          18
                               reasons established above.
                          19
                                     Plaintiff also lacks common, classwide proof for his Section 203 and Section
                          20
                               226 claims because Plaintiff’s theories fail as a matter of law. As California Courts
                          21
                               of Appeal have made clear on multiple, recent occasions, (1) claims for Section 203
                          22
                               and Section 226 penalties cannot be premised on a claim for failure to provide meal
                          23
                               or rest breaks; and (2) wage statements are accurate and compliant if they itemize
                          24
                               what employees were actually paid (even if employees claim they have unpaid
                          25
                               wages and should have been paid more). Naranjo v. Spectrum Security Services,
                          26

                          27

                          28                                              19
                                                            DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                              CASE NO. 3:16-cv-06723-JSC
                                    Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 25 of 29




                           1 Inc, __ Cal.Rtpr.3d __, 2019 WL 4686516 (Sept. 26, 2019); Maldonado v. Epsilon

                           2 Plastics, Inc., 22 Cal. App. 5th 1308 (2018).

                           3        In Naranjo, an hourly employee brought a putative class action alleging meal
                           4 and rest break violations, and derivative waiting time penalty and wage statement

                           5 claims. The trial court granted class certification (prior to the Brinker decision) on

                           6 the plaintiff’s meal break claim and denied certification on the plaintiff’s rest break

                           7 claim. Naranjo, __ Cal.Rtpr.3d __, 2019 WL 4686516 at *2. On appeal following

                           8 trial, the Court of Appeal held that meal and rest break claims “do not entitle

                           9 employees to pursue derivative penalties in Sections 203 and 226.” Id. at *16.

                          10        Similarly, in Maldonado, the Court of Appeal held that derivative wage
                          11 statement claims cannot stand. In Maldonado, the plaintiffs argued that they were
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 owed additional wages that were not reflected on their wage statements.

                          13 Maldonado, 22 Cal. App. 5th at 1335-36. The Court of Appeal, however,

                          14 recognized that the commonsense position is that wage statements need only reflect

                          15 the actual pay that employees received. Id. Otherwise, “if plaintiffs’ argument were

                          16 followed to its logical conclusion, the only way [the employer] could have avoided

                          17 wage statement penalties . . . would have been to issue a wage statement which bore

                          18 no similarity to the pay the employees were actually receiving.” Id. Therefore, the

                          19 Court of Appeal dismissed the derivative wage statement claim.

                          20        The same reasoning as in the Naranjo and Maldonado cases applies with
                          21 equal force in this case. Plaintiff cannot establish common, classwide proof of

                          22 derivative Section 203 and Section 226 violations since his theories do not result in

                          23 violations.

                          24        For all of these reasons, commonality and predominance are lacking for
                          25 Plaintiff’s derivative Section 203 and Section 226 claims.

                          26

                          27

                          28                                            20
                                                           DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                             CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 26 of 29




                           1        C.     Plaintiff Proposes Defective “Fail-Safe” Subclasses
                           2         Each of Plaintiff’s proposed subclasses is a defective “fail-safe” subclass
                           3 because no employee can be a member of a subclass unless liability is established,

                           4 thus rendering the subclasses unascertainable and unmanageable. (Plaintiff’s

                           5 Motion at 5:8-16). A fail-safe subclass is “one that is defined so that whether a

                           6 person qualifies as a member depends on whether the person has a valid claim,” and

                           7 thus the existence of the claim “cannot be ascertained until the conclusion of the

                           8 case, when liability is determined.” Zarichny v. Complete Payment Recovery Servs.,

                           9 80 F. Supp. 3d 610, 623 (E.D. Pa. 2015). The “obvious problems” inherent to a

                          10 “fail-safe” subclass is that the “class itself is defined in a way that precludes

                          11 membership unless the liability of the defendant is established. When the class is so
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 defined, once it is determined that a person, who is a possible class member, cannot

                          13 prevail against the defendant, that member drops out of the class. That is palpably

                          14 unfair to the defendant, and is also unmanageable—for example, to whom should the

                          15 class notice be sent?” Kamar v. RadioShack Corp., 375 Fed. App’x 734, 736 (9th

                          16 Cir. 2010).

                          17         The “fail-safe” subclass defect is found within each of Plaintiff’s sub-classes.
                          18 Plaintiff defines the meal break subclass to include only those employees who “were

                          19 not paid all lawful wages, including meal period wages.” Similarly, Plaintiff defines

                          20 the rest break subclass to include only those employees who “were not paid all

                          21 lawful wages, including rest period wages.” Finally, Plaintiff defines the unpaid

                          22 minimum wage subclass to include only those employees who “were not paid all

                          23 minimum wages.” (Plaintiff’s Motion at 5:8-16).

                          24         As noted above, Plaintiff’s fail-safe subclasses are palpably unfair,
                          25 unascertainable, and unmanageable. For this reason, Plaintiff’s motion to certify

                          26 them should be denied.

                          27

                          28                                             21
                                                           DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                             CASE NO. 3:16-cv-06723-JSC
                                      Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 27 of 29




                           1
                                     D.    Plaintiff’s Claims Are Not Typical of the Putative Class Claims
                                           Asserted, And He is Not An Adequate Class Representative
                           2
                                     Rule 23(a)(3) requires that “the [legal] claims or defenses of the representative
                           3
                               parties [be] typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3).
                           4
                               “Typicality refers to the nature of the claim . . . of the class representative and not on
                           5
                               facts surrounding the claior defense.” Hanon v. Dataprods. Corp., 976 F.2d 497,
                           6
                               508 (9th Cir. 1992). “The test of typicality is whether other members have the same
                           7
                               or similar injury, whether the action is based on conduct which is not unique to the
                           8
                               named plaintiffs, and whether other class members have been injured by the same
                           9
                               course of conduct.” Evon v. Law Offices of Sidney Mickell, 688 F.3d 1015, 1030
                          10
                               (9th Cir. 2012) (internal quotations and citation omitted). The typicality requirement
                          11
B AKER & H OSTETLER LLP




                               ensures that “the named plaintiff's claim and the class claims are so interrelated that
   A TTORNEYS AT L A W
      L OS A NGELES




                          12
                               the interests of the class members will be fairly and adequately protected in their
                          13
                               absence.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982).
                          14
                                     Rule 23(a)(4) imposes a requirement that the class representative will “fairly
                          15
                               and adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). The court
                          16
                               must ask: “(1) do the named plaintiffs and their counsel have any conflicts of interest
                          17
                               with other class members and (2) will the named plaintiffs and their counsel
                          18
                               prosecute the actions vigorously on behalf of the class?” Evon, 688 F.3d at 1031
                          19
                               (internal quotations omitted). Moreover, adequacy requires an “absence of
                          20
                               antagonism” and sharing of interests between Plaintiff and the putative class, among
                          21
                               other things. Brown v. Ticor Title Ins., 982 F.2d 386, 390 (9th Cir. 1992).
                          22
                                     Here, Plaintiff’s admissions demonstrate that he is not an adequate class
                          23
                               representative and cannot establish typicality. As detailed above, Plaintiff admits
                          24
                               that he did not read the employee handbook (and other documents) and is at fault for
                          25
                               not doing so. Plaintiff also testified that he would rather work than take a break
                          26
                               “just being there, standing, and doing nothing. It’s better to work.” (Plaintiff’s
                          27

                          28                                              22
                                                            DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                              CASE NO. 3:16-cv-06723-JSC
                                     Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 28 of 29




                           1 Depo. at 92:12-19). Yet Plaintiff challenges these policies and practices, despite his

                           2 admissions. In addition, Plaintiff’s declaration contradicts testimony he made at his

                           3 deposition. Plaintiff’s declaration states that he would keep his scanning device on

                           4 during his meal breaks, and that he never received a second meal break. (Plaintiff’s

                           5 Decl. ¶¶ 12-13). At his deposition, however, Plaintiff admitted that he “would take

                           6 off” his scanning equipment during his meal breaks and sometimes took the second

                           7 meal breaks provided to him. (Plaintiff’s Depo. at 77:19-22, 96:3-8).

                           8         Further, Plaintiff has exhibited antagonistic conduct against other putative
                           9 class members, demonstrating he is not an adequate representative. Plaintiff’s

                          10 employment with Sysco SF was terminated after he refused to show up to work

                          11 following a suspension for fighting and threatening other Selectors. (Pangelinan
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12 Decl. ¶ 4, Exh. 1). As one co-worker of Plaintiff put it, Plaintiff fought with his co-

                          13 workers, his co-workers did not like him, and he believes Plaintiff “just has

                          14 something against Sysco after this fight.” (Maumalanga Decl. ¶ 4).

                          15         Finally, as detailed above, Plaintiff (and other putative class members for
                          16 whom Plaintiff submitted declarations) worked exclusively on the night-shift, and

                          17 thus, cannot represent and does not provide evidence related to day-shift Selectors.

                          18         For these reasons, the Motion fails due to lack of adequacy and typicality.
                          19         E.    Plaintiff Offers No Evidence that Sysco Corporation Employed
                                           Plaintiff or Other Sysco SF Employees
                          20
                                     Finally, Plaintiff’s Motion offers no arguments or evidence that Sysco
                          21
                               Corporation employed (or jointly employed) Plaintiff or other putative class
                          22
                               members (Selectors employed by Sysco SF). Accordingly, the Motion should be
                          23
                               denied as to Sysco Corporation for this independent reason.
                          24

                          25

                          26

                          27

                          28                                            23
                                                           DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                             CASE NO. 3:16-cv-06723-JSC
                                        Case 3:16-cv-06723-JSC Document 105 Filed 10/18/19 Page 29 of 29




                           1   IV.       CONCLUSION
                           2            For all of the reasons detailed above, Plaintiff’s Motion lacks merit, and Sysco
                           3 SF and Sysco Corporation respectfully request that the Motion be denied.

                           4

                           5                                               Respectfully submitted,
                           6
                                Dated: October 18, 2019                    BAKER & HOSTETLER LLP
                           7

                           8                                               By: /s/ Vartan S. Madoyan
                                                                               VARTAN S. MADOYAN
                           9                                                   SABRINA L. SHADI
                          10                                               Attorneys for Defendants
                          11
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W
      L OS A NGELES




                          12

                          13
                               4813-1085-4823
                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28                                               24
                                                             DEFENDANTS’ OPPOSITION TO MOTION FOR CLASS CERTIFICATION;
                                                                                               CASE NO. 3:16-cv-06723-JSC
